Citation Nr: 1612497	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to a compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Board remanded these matters for additional development of the record.  The Veteran's record is now in the jurisdiction of the New York, New York RO.

[The May 2015 Board decision also decided that new and material evidence had not been received to reopen a claim of service connection for a pulmonary disability, and reopened and remanded a claim of service connection for a disability manifested by loss of balance.  In November 2015, the RO granted service connection for a peripheral vestibular disorder.  Thus, these matters are resolved.]

The issue of service connection for tinnitus has been raised (in a September 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension is reasonable shown to be manifested by systolic pressure predominantly 160 or more ( and requires continuous medication).

2.  At no time during the evaluation period is the Veteran's left ear hearing acuity shown to have been worse than Level III; he has a non-service-connected right ear hearing loss disability.

3.  At no time under consideration is the Veteran's otitis media objectively shown to have been manifested by an active suppurative process or by polyps.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7,  4.104, Diagnostic Code (Code) 7101 (2015).

2.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Code 6100 (2015).

3.  A compensable rating for otitis media is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.87 Code 6200 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations for the hypertension, hearing loss and otitis media.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On September 2009 VA audiological examination, audiometry found that right ear puretone thresholds were 25, 30, 35 and 75, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 45, 50, 70 and 95 decibels.  The average puretone thresholds were 41 decibels for the right ear, and 65 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  It was noted the Veteran had a moderate to profound hearing loss in the left ear and a mild to severe sensorineural hearing loss in the right ear.  It was indicated the Veteran should seek follow-up for middle ear pathology.

On October 2009 VA otolaryngology examination, the Veteran reported he had intermittent drainage and infections in his left ear.  Examination found the right ear external auditory canal was clear and the tympanic membrane was intact.  There was a small healed perforation of the left ear with tympanic membrane scarring.  No infection was noted, and there was no middle ear effusion.  The assessment was left chronic otitis media.

2009 to 2015 VA outpatient treatment records associated with the record show that the Veteran's diastolic pressure ranged from 62-104, and systolic pressure ranged from 129-203.  There were numerous normal blood pressure readings as well as many that were elevated.  In August 2009, he reported decreased hearing bilaterally, and that he had chronic otitis.  Blood pressure was 140/85.  He stated he took his blood pressure at home and it usually was 130/70, but sometimes was 157/80.  It was noted in December 2009 that his blood pressure was controlled on medication.  In October 2011 a complaint of decreased hearing acuity was noted.  Examination found a clear external auditory canal on the right and non-occluding cerumen in the left external auditory canal.  Audiometry showed a mild to severe sensorineural hearing loss in the right ear and a mild to profound mixed hearing loss in the left ear.  In June 2015 a decline in hearing acuity since April 2011 was noted.  

On September 2015 VA hypertension examination, it was noted that the Veteran was on two medications for hypertension.  Examination found blood pressure readings of 144/78, 154/80 and 143/82.  The examiner opined that the Veteran's hypertension does not impact on the Veteran's ability to work; it was noted that the hypertension was controlled with medication, diet and exercise.  

On September 2015 audiological examination, audiometry found that right ear puretone thresholds were 40, 45, 55 and 85 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 70, 70, 80 and 105.  The average puretone thresholds were 56 decibels for the right ear, and 81 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent for the right ear and 88 percent for the left ear.  It was noted the Veteran had a mixed hearing loss in the left ear and a sensorineural hearing loss in the right ear.  Regarding the impact of the Veteran's hearing loss on the ordinary conditions of life, to include his ability to work, the Veteran indicated he could not hear conversations and had to be careful crossing streets (as he could not hear a car horn honking).

On October 2015 VA ear examination the Veteran stated his left ear had not drained in a long time.  It was noted that the external ear and canals were normal.  There was evidence of a healed tympanic membrane perforation in the left ear.  The diagnosis was chronic suppurative otitis media.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Hypertension 

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 60 percent rating when diastolic pressure is predominantly 130 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 20 percent rating is warranted wen diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more,.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or; systolic pressure predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continues medication.  38 C.F.R. § 4.104, Code 7101.

The record shows that the Veteran's blood pressure has been recorded frequently.  On many occasions, his systolic pressure has been 160 or higher (and on many it has been lower).  He requires medication (which was adjusted presumably to better maintain control).  It is not entirely clear from the record whether he has a past history of diastolic pressures predominantly 100 or more; reasonably, elevated pressures precipitated his treatment and warranted prescription of the two medications he takes.  Resolving reasonable doubt regarding degree of in his favor as required (see 38 C.F.R. § 4.3) the Board finds that the 10 percent minimum rating is warranted.  See also 38 C.F.R. § 4.7.  

The record presents no basis for the assignment of a schedular rating in excess of 10 percent.  At no time is it shown that diastolic pressure was predominantly 110or more, or that systolic pressure was predominantly 200 or more.  

	Left ear hearing loss 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

At the outset, the Board observes that although the Veteran has a hearing loss disability (as defined in 38 C.F.R. § 3.385) not due to misconduct in the nonservice-connected right ear, because his left ear hearing loss is not compensable (i.e., Levels X or XI), the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and the nonservice connected hearing loss must be assigned a hearing acuity Level I in determining the appropriate rating for the left ear hearing loss. 

Applying 38 C.F.R. § 4.85 Table VI to the findings on September 2009 VA audiometry establishes that the Veteran had Level II hearing in the left ear.  The September 2015 VA audiometry found he had Level III hearing in the left ear.  The Board finds the VA examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner in October 2015 specifically commented on the functional impairment that results from the hearing loss shown (inability to hear conversation).  Under Table VII, when hearing loss in one ear is Level II or III and in the other ear Level I, a 0 percent rating is to be assigned.

The Board notes the Veteran's allegations regarding the increasing severity of his left ear hearing loss.  As was noted above, his left ear hearing loss has not risen to the level of severity sufficient to warrant consideration of the impact of his right ear hearing loss in rating the left ear hearing loss.  While he is competent to observe he has diminished hearing ability with difficulty following conversations, he is not competent to establish the level of his left ear hearing loss, i.e., that it has risen to a compensable level, by his own observations/opinion.  By regulation, that requires diagnostic studies (audiometry), which have not shown a reduction in left ear hearing acuity to a compensable degree.

	Otitis media 

A 10 percent rating is assigned for chronic, suppurative otitis media, mastoiditis, or cholesteatoma (or for any combination) during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Code 6200.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board acknowledges that on the October 2009 VA examination the Veteran reported that he had occasional drainage and infections in his left ear.  However examination at the time did not find an active suppurative process; there was no infection.  And on October 2015 VA examination the Veteran reported he had not experienced drainage in his ears in some time.  In fact, there is no clinical notation of an active suppurative process or aural polyps at any time under consideration.  What the findings noted reflect is a suggestion of an active suppurative process at some time in the past.  Therefore, the criteria for a 10 percent rating for otitis medica are not met.  

The Veteran is competent to report symptoms he has had such as drainage.  However, his own reports do point to any distinct period of time under consideration when manifestations met the schedular criteria for a 10 percent rating for otitis media.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's hypertension, left ear hearing loss and otitis media are encompassed by the schedular criteria for the ratings now assigned.  (E.g., the speech discrimination score in the 80's on the more recent audiometry reflects some decline in ability to hear conversation, as is alleged-but the level of such decline shown is specifically considered in determining the hearing acuity Level that is the basis for the schedular rating.)  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's hypertension, left ear hearing loss or otitis media prevent him from being gainfully employed; there is no indication in the evidence of record that by virtue of these disabilities he is rendered incapable of gainful employment.  On recent VA examinations, it was noted that the hypertension did not affect employability, and regarding his hearing loss and otitis media, while it was noted that he had some difficulty hearing (an impairment that would be inconsistent with types of employment that require unimpaired hearing acuity), there was no suggestion that by virtue of the hearing loss he would be precluded from gainful employment.




ORDER

A 10 percent rating is granted for hypertension, subject to the regulations governing payment of monetary awards.

A compensable rating for left ear hearing loss is denied.

A compensable rating for otitis media is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


